Luke, J.,
dissenting. I do not agree to the judgment of affirmance in this case, for the reason that, in my opinion, the cash sale of the automobile was' abrogated and an agreement for a credit sale substituted. The acceptance of $200 as part payment on the purchase-price and the credit of the same upon the books of the company as a credit upon the purchase-price rendered the sale one on credit, thereby divesting the original seller of title. Therefore, in my opinion, an action in trover would not lie against a. third person who bought the car subsequently to the payment and acceptance of the $200.